Citation Nr: 1747184	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder. 

2.  Entitlement to service connection for bilateral leg disorder, to include as secondary to lumbar spine disorder. 

3.   Entitlement to service connection for syncopal attacks. 

4.  Entitlement to service connection for dizziness. 

5.  Entitlement to service connection for mitral valve prolapses.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to May 1983.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Veteran failed to appear for a Travel Board hearing and has not provided good cause for failing to appear.  The hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (2016).  

In April 2016, the Board remanded the Veteran's claims for additional VA examinations.  Regarding an acquired psychiatric disorder, the examiner was to include a review of the Veteran's history and current complaints.  Regarding lumbar spine and bilateral leg disorders, the examiner was to reference the MRI noted in the July 2013 examination showing multi-level degenerative disk and facet degeneration.  Regarding mitral valve prolapse, anxiety with syncopal, and dizziness disorders, the examiner was to discuss the episodic symptoms of chest pain, dizziness, fainting spells, and heart palpitations recorded in the service treatment records.  

In a December 2016 rating decision, the RO granted service connection lumbar spine disorder, right lower extremity radiculopathy as secondary to lumbar spine disorder, and left lower extremity radiculopathy as secondary to service-connected lumbar spine disorder.  Lumbar spine disorder was the subject of the April 2016 remand.  Radiculopathy was not, but bilateral leg disorder was.  

In an April 2017 decision, the RO granted service connection for mitral valve prolapse with syncope and dizziness.  These disorders were also the subject of the April 2016 remand.  

There has been substantial compliance with the April 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The December 2016 decision which granted service connection for lumbar spine disorder is a complete grant of the benefits sought on appeal.

2.  With regard to the claim of entitlement to service connection for a bilateral leg disorder, the December 2016 rating decision which granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy is a complete grant of the benefits sought on appeal.  

3.  With regard to the claim of entitlement to service connection for syncopal attacks, the April 2017 rating decision which granted service connection for mitral valve prolapse with syncope and dizziness is a complete grant of the benefits sought on appeal regarding.

4.  With regard to the claim of entitlement to service connection for dizziness, the April 2017 rating decision which granted service connection for mitral valve prolapse with syncope and dizziness is a complete grant of the benefits sought on appeal regarding.

5.  With regard to the claim of entitlement to service connection for mitral valve prolapse, the April 2017 rating decision which granted service connection for mitral valve prolapse with syncope and dizziness is a complete grant of the benefits sought on appeal regarding.

6.  The weight of the evidence is against a finding of a nexus between an acquired personality disorder, to include depression and anxiety, and service.


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for lumbar spine disorder.  38 U.S.C.A. § 7104 (West 2014).

2.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for a bilateral leg disorder, to include as secondary to lumbar spine disorder.  38 U.S.C.A. § 7104 (West 2014).

3.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for syncopal attacks.  38 U.S.C.A. § 7104 (West 2014).

4.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for dizziness.  38 U.S.C.A. § 7104 (West 2014).

5.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for mitral valve prolapses.  38 U.S.C.A. § 7104 (West 2014).

6.  The criteria for service connection for an acquired personality disorder, to include depression and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated December 2007, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Entitlement to Service Connection for a Bilateral Leg Disorder

In a December 2016 rating decision, the RO granted service connection for right lower extremity radiculopathy and left lower extremity radiculopathy, both disorders as secondary to service-connected lumbar spine disorder.  In an April 2017 supplemental statement of the case (SSOC), the RO states that the Veteran's claim of entitlement to service connection for bilateral leg disorder, to include as secondary to lumbar spine disorder, is denied.

The discrepancy between the December 2016 rating decision and the April 2017 SSOC does not mean that the Veteran has a claim for a bilateral leg disorder that is separate and distinct from his claim for radiculopathy.  At no point does the Veteran argue, and the July 2013 and July 2016 VA examinations do not suggest, that the Veteran has a bilateral leg disorder manifested by non-radiculopathy leg symptoms.  Rather, the separate, pending claim for a bilateral leg disorder is an artifact of how the Veteran's claims have been differently characterized since the time of filing and the way that the RO granted service connection for radiculopathy without specifically addressing the then-pending claim for entitlement to service connection for a bilateral leg disorder.  

In April 2005, the Veteran's original claim listed "crushed disc in back" as a disability that prevents the Veteran from working.  No mention was made of radiculopathy or a bilateral leg disorder.  A power of attorney form received in April 2005 contains a notation indicating "deg. of lumbosacral invert. disc w/ radiculopathy" and "bi leg condition" as separate claims.  In a June 2007 rating decision, the RO denied a separate claim of entitlement to service connection for "lumbosacral intervertebral disc with radiculopathy" and "bilateral leg condition."  In October 2007, the RO received separate claims from the Veteran for "back condition" and "bilateral leg condition" only, without a specific reference to radiculopathy.  In a March 2008 rating decision, the RO again denied separate claims of entitlement to service connection for "degeneration of lumbosacral intervertebral disc with radiculopathy" and "bilateral leg condition."  These two claims were separately listed in a March 2008 statement of the case and a November 2011 VA Form 8.  In a June 2013 Board remand, these issues were characterized as "entitlement to service connection for lumbar spine disorder" and "entitlement to service connectino for bilateral leg condition, to include as secondary to lumbar spine disorder," and the claims were remanded for new medical examinations.  In April 2016, the Board again remanded the Veteran's claims of "entitlement to service connection for lumbar spine disorder" and "entitlement to service connection for bilateral leg condition, to include as secondary to lumbar spine disorder" for additional VA examinations.  

In the December 2016 rating decision, the RO was essentially granting service connection for the Veteran's bilateral leg disorder, as manifested by radiculopathy symptoms in both lower extremities.  At no point has the Veteran argued that his bilateral leg disorder is manifested by non-radiculopathy symptoms.  The July 2013 and July 2016 VA examinations do not report significant non-radiculopathy symptoms associated with the Veteran's legs.  As a result, there are no remaining questions of fact or law to be decided.  Since there are no remaining questions of law or fact, the Board will dismiss the claim of entitlement to service connection for a bilateral leg disorder.  

III.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In June 2016, a VA psychological examination was conducted (VBMS entry date 7/21/16).  Pursuant to the April 2014 Board remand, the examiner extensively addressed the Veteran's history and current complaints.  

Here, the record demonstrates a current disorder.  In the June 2016 VA psychological examination, three mental disorders were identified-bipolar II, substance use disorder in partial remission, and antisocial personality disorder.  The diagnoses of a bipolar II disorder and substance use disorder both constitute currently disabilities.  With regard to these disorders, the first element of service connection is established.  

In so finding, the Board notes that the Veteran's personality disorder is not subject to service connection.  Personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).  This was correctly noted by the June 2016 VA psychological examiner.  

The record also demonstrates an in-service incident.  As described by the June 2016 VA examination, the Veteran's service treatment records note nervous trouble.  This evidence is sufficient to establish the second element of service connection.

With regard to the remaining issue of nexus, however, the Board finds that the evidence preponderates against such a finding.   Regarding a bipolar disorder, the June 2016 VA examiner opined that this disorder was less likely than not caused or aggravated by service.  The examiner noted that the Veteran first reported depression in August 2003 after his brother was killed.  The examiner also noted the Veteran's conflicting reports of schizophrenia among family members.  In light of the many years between the Veteran's discharge and the Veteran's inconsistent reports, the examiner concluded the Veteran's bipolar disorder is less likely than not caused by or aggravated by service.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  This opinion weighs against a finding that there is a nexus between the claimed in-service disease or injury and the Veteran's bipolar disorder.  Because the third element of service connection is not satisfied for bipolar disorder, the Veteran's claim is denied with respect to using his bipolar disorder as a basis to establish service connection.

Regarding substance use disorder in partial remission, the June 2016 VA examiner opined that this disorder was less likely than not caused or aggravated by service.  The examiner's basis was the Veteran's admitted use of alcohol several years prior to service and the initial use of cocaine two years after service.  Based on the Veteran's substance abuse before and after service, the examiner concluded that the Veteran's substance use disorder was less likely than not caused by or aggravated by service.  This medical opinion is probative because it was based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  This opinion weighs against a finding that there is a nexus between the claimed in-service disease or injury and the Veteran's substance use disorder.  Because the third element of service connection is not satisfied for substance use disorder, the Veteran's claim is denied with respect to using his substance use disorder as a basis to establish service connection.

In reaching these conclusions, the Board has considered the Veteran's lay statements, including his statement that a doctor at Long Island Jewish Hospital previously told the Veteran that his current psychological disorder "was most likely . . . a result of stress brought on by the Army."  See October 2009 VA Form 9.  The Veteran is competent to testify about what a doctor told him, because such testimony is within the scope and knowledge of a lay witness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran did not state the name of this doctor, the doctor's rationale, or whether the doctor had access to evidence such as the Veteran's service treatment records.  Also, by correspondence dated August 2005, the Long Island Jewish Medical Center stated that it has no records for the Veteran.  

The Board ascribes greater probative value to the opinion of the June 2016 VA examiner, who provided a rationale for his opinions and clearly had access to evidence such as the Veteran's service treatment records.  It is not clear that the private doctor provided a rationale or had access to this evidence.  Because the June 2016 VA medical opinion is of record and has been afforded more weight than the Veteran' lay statements, the Veteran's lay statements are insufficient to establish the nexus element of service connection.  Given that the evidence preponderates against a finding of nexus, the benefit-of-the-doubt rule is unwarranted.




ORDER

The claim for service connection for lumbar spine disorder, having been rendered moot, is dismissed.

The claim for service connection for a bilateral leg disorder disorder, to include as secondary to lumbar spine disorder, having been rendered moot, is dismissed.

The claim for service connection for syncopal attacks, having been rendered moot, is dismissed.

The claim for service connection for dizziness, having been rendered moot, is dismissed.

The claim for service connection for mitral valve prolapses, having been rendered moot, is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


